Citation Nr: 1817912	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-52 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, to include as a result of exposure to an herbicide agent.

2.  Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as a result of exposure to an herbicide agent.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1962 to February 1964.
  
This matter comes to the Board of Veterans' Appeals (Board) from a February 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his multiple myeloma and chronic lymphocytic leukemia are the result of exposure to an herbicide agent, to include Agent Orange, during his service in Korea.  A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iv). 

The Veteran's Korean service did not take place during this time, and his exposure cannot therefore be presumed.  However, he may still factually establish exposure to an herbicide agent. Review of the Veteran's military records show that he served one tour of duty in Korea from 08/03/1962 to 07/28/1963, with Headquarters Battery, 7th Infantry Division Artillery, MOS 71610 -Personnel Specialist. VA requires that all reasonable efforts be undertaken to assist the Veteran in substantiating his claim, and in cases such as this has defined reasonable efforts as making at least one request of the service department to verify actual exposure. Adjudication Procedures Manual M21-1, IV.ii.1.H.4.c.  This was not accomplished here, mandating remand.

Further, regardless of whether tactical herbicides were used, the Veteran has competently and credibly reported that some kind of herbicide was used in his area, and he was exposed.  Such allegation must be pursued.

 (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Submit an appropriate development request to the service department through the Joint Services Records Research Center (JSRRC) to establish whether tactical herbicides were at least as likely as not used in and around the Veteran's posting in Korea with Headquarters Battery, 7th Infantry Division Artillery from July 1962 to August 1963.

2.  If a negative answer is received from JSRRC, contact the Armed Forces Pest Control Board (AFPCB)/Armed Forces Pest Management Board (AFPMB) and request a list of the chemicals/herbicides approved for use in Korea, and most likely used, in 1962 and 1963.  

3.  If any herbicide or chemical other than a tactical herbicide containing , 2, 4-D; 2, 4, 5-T, TCDD, cacodylic acid, or picloram is identified, obtain an opinion from a qualified expert as to whether it is at least as likely as not that exposure to such is related to the development of multiple myeloma and chronic lymphocytic leukemia.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




